Citation Nr: 1542554	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of 
     entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to February 1984.  The Veteran died in 2002.  The appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, on brokerage for the Muskogee, Oklahoma, RO which retains jurisdiction of the claim.  In its May 2012 rating decision the RO declined to reopen the appellant's claim of service connection for the cause of the Veteran's death because new and material evidence had not been received. 

The appellant submitted emergency physician records in May 2014.  This evidence was never reviewed by a RO; however, the appellant's substantive appeal was received after February 2, 2013.  Thus, the Board may proceed to adjudicate the appeal.  See 38 U.S.C.A. § 7105(e).


FINDINGS OF FACT

1.  In a January 2011 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant did not appeal this decision, and it is final.  

2.  The evidence added to the record since the rating decision in January 2011 is not cumulative of the evidence previously considered, contributes to a more complete picture of the appellant's claim of service connection for the cause of the Veteran's death, and creates a reasonable possibility of allowance of the claim. 

3.  The Veteran died in June 2002.  The death certificate lists his immediate cause of death as acute coronary insufficiency.

4.  A medical opinion indicates that the cause of the acute coronary insufficiency was likely coronary artery disease which is a type of ischemic heart disease.  

5.  The Veteran served in the Republic of Vietnam from July 1969 and July 1970, and is, therefore, presumed to have been exposed to herbicides. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the reopening of the claim, or with the adjudication of the claim on the merits, such error was harmless and will not be further discussed. 


II.  Legal Criteria 

a.  Reopening a Claim 

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a March 2013 Statement of the Case the DRO addressed the appellant's claim on the merits without first discussing whether new and material evidence had been submitted, thereby implying that the application to reopen was granted.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

b.  Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability was incurred in or aggravated by active service; and was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or must be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service-connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In addition, a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  The diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service-connected if this requirement is met, even though there is no record of such disease during service. 

The diseases for which service connection may be presumed to be due to an association with herbicide agents include ischemic heart disease, which includes coronary artery disease (CAD).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

III.  Application to Reopen 

The appellant contends that her claim of service connection for the cause of the Veteran's death should be reopened due to her submission of an opinion indicating that the Veteran had a presumptively connected condition.  For the reasons that follow the application to reopen is granted. 

In a January 6, 2011, rating decision the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, in part, because there was no evidence that the Veteran had a claimed disability that could be reasonably construed as a herbicide related disability.  See Nehmer v. U.S. Department of Veterans Affairs, 494 F.3d 846 (2007).

The appellant was notified of the January 2011 rating decision.  She did not file a timely appeal of this rating decision, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the January 2011 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the January 2011 rating decision included the Veteran's service treatment records (STRs) and the Veteran's death certificate.  

The appellant submitted her current application to reopen her claim on January 10, 2012, more than one year after the January 6, 2011, rating decision.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302(a).  In a May 2012 rating decision, the RO declined to reopen the previously denied claim because the appellant had not submitted any new and material evidence.  In August 2012, the appellant submitted a medical opinion linking the Veteran's cause of death to CAD (a type of ischemic heart disease).  In the March 2013 Statement of the Case, the RO impliedly reopened the claim and denied service connection for the cause of the Veteran's death on the merits.  The appellant filed her VA Form 9 substantive appeal in April 2013. 

The Board finds that the evidence submitted since the January 2011 rating decision is new and material.  The August 2012 medical opinion is new in that it has not been previously considered.  It is material in that it addresses an unestablished fact, whether or not the Veteran had a presumptively service-connected disease at the time of his death, (a fact not previously addressed by evidence in the record), and thus raises a reasonable possibility of substantiating the claim.  Therefore, the evidence submitted meets the new and material threshold requirements of Shade, supra.  As the Board finds that new and material evidence has been received, an assessment that must be made prior to a decision on the merits, the claim is reopened, and the appellant's appeal to this extent is granted.

IV.  Service Connection for the Cause of the Veteran's Death 

The Veteran's DD Form 214 reflects that he served in Vietnam between July 1969 and July 1970.  Therefore, he is presumed to have been exposed to herbicides coincident with such service.  38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran died in 2002.  The death certificate lists the immediate cause of death as acute coronary insufficiency.  At the time of his death, the Veteran was not service-connected for any disabilities.  In the August 2012 letter, Dr. J.W. indicates that the cause of the acute coronary insufficiency was likely CAD and that the Veteran's death was more likely than not caused or aggravated by undiagnosed CAD.  Dr. J.W. stated that he came to this conclusion after reviewing the emergency physician records and the Veteran's death certificate.  Dr. J.W. provided a thorough rationale for his opinion, stating that, based on the Veteran's emergency physician records, and the fact that it is widely acknowledged in the medical community that CAD is the most common cause of cardiac arrest resulting from acute coronary insufficiency, the Veteran's death was more likely than not a result of CAD.  There is no contradictory evidence in the record.  As the physician provided a thorough rationale for the opinion consistent with the record, the opinion is probative and supports the appellant's claim.

The August 2012 opinion supports a finding that the Veteran's death was caused by, or aggravated by CAD making it his principal cause of death.  38 C.F.R. § 3.312(b).  CAD is a type of ischemic heart disease which is presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Because the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides, and therefore his CAD was presumptively due to his herbicide exposure.  Thus, service connection for the cause of the Veteran's death is granted.  Id.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


